Citation Nr: 0817780	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-24 498	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:    American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDING OF FACT

The veteran's kidney disorder is not causally related to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's kidney disorder is not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In addition, service connection is permitted for 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Although there was an amendment to 38 C.F.R. § 3.310, the 
veteran filed his claim prior to October 10, 2006, the 
effective date of the change.  As such, the older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

In the present case, the veteran is claiming entitlement to 
service connection for a kidney disorder.  Specifically, he 
contends that the kidney disorder is secondary to his 
service-connected diabetes mellitus.  There is no dispute 
that the medical evidence shows that he has a current kidney 
disorder.  He was first diagnosed with chronic kidney disease 
in September 2004, and his current VA medical records reflect 
the existence of chronic renal insufficiency.  

Likewise, there is no dispute that service connection is in 
effect for diabetes mellitus, thereby satisfying the second 
requirement of secondary service connection.  Specifically, 
he was granted service connection for this disability in 
October 2001.  The remaining question for consideration, 
then, is whether the competent evidence reveals that the 
diagnosed kidney disease is proximately due to or the result 
of his service-connected diabetes mellitus.  See Lanthan v. 
Brown, 7 Vet. App. 359, 365 (1995).

After a review of all the evidence of record, the Board finds 
that the veteran's kidney disorder is not causally related to 
his service-connected diabetes mellitus.  Notably, in 
September 2004, he underwent a VA examination for the 
purposes of evaluating his diabetes mellitus and kidney 
disease.  The VA examiner in September 2004 opined that an 
ultrasound of the kidney did not correlate with diabetes 
mellitus, expressly noting, "[t]here is no evidence of 
underlying diabetes involvement."

Additionally, in a February 2007 VA examination, the examiner 
concluded that the veteran's chronic renal failure "is as 
likely as not caused by his hypertension."  However, service 
connection has not been established for hypertension.  
Significantly, the February 2007 examiner did not find that 
the veteran's kidney disorder was due to his diabetes 
mellitus.  Although the examiner medically acknowledged a 
link between nonservice-connected hypertension and diabetes, 
a November 2004 rating decision denied service connection for 
hypertension, finding that the diagnosis of hypertension was 
not related to his diabetes mellitus.  

In support of his claim, the veteran emphasized VA medical 
treatment reports by his primary VA physician indicating that 
his kidney disease was secondary to diabetes mellitus.  
However, the Board places greater probative value on the two 
VA opinions of September 2004 and February 2007 for the 
reasons discussed below. 

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is  
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators".  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case, the treatment reports of the primary VA 
physician (dated December 2004, December 2005, June 2006, and 
August 2007) list an entry of "Chronic renal insufficiency.  
Secondary to the diabetes."  However the treatment reports 
were not created after an independent review of the veteran's 
claims file or for purposes of providing an opinion as to 
medical causation.  

Rather, it appears the physician merely made a standard 
notation at the end of the treatment reports, along with a 
running list of all of the veteran's currently-diagnosed 
disorders.  The Board places significant probative value on 
the absence of a complete review of the claims file and the 
absence of clearly-defined reasons and bases provided by the 
primary VA physician for concluding that the veteran's renal 
insufficiency was secondary to his diabetes mellitus. 

On the other hand, the VA examinations in February 2007 and 
September 2004 were conducted in order to determine whether 
the veteran's kidney disease was related to his diabetes 
mellitus.  Furthermore, these examinations were based on a 
complete and accurate history.  For these reasons, the Board 
finds the February 2007 and September 2004 VA examinations to 
be more probative than the treatment reports issued by the 
primary VA physician.  In consideration of the above, the 
weight of the evidence demonstrates that the veteran's kidney 
disorder is not proximately due to or the result of his 
service-connected diabetes mellitus.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

To that end, the Board has considered the veteran's 
statements asserting that his disability is caused by his 
service-connected diabetes mellitus.  The Board recognizes 
that he is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Because the issue at 
hand is a medical question, whether the his kidney disorder 
is causally related to service-connected diabetes mellitus, 
the veteran's lay statements are not considered competent 
evidence as to the issue of medical causation.

Moreover, the Board acknowledges the presence of evidence in 
the record that reflects negatively on the veteran's 
credibility.  Notably, in December 2006, he signed a plea 
agreement, under oath, admitting his guilt for making false 
statements to VA and the Social Security Administration in 
order to obtain benefits (giving false social security 
information, pretending to be mentally retarded and unable to 
read, misleading his employment capabilities, and falsely 
claiming that he was permanently confined to a wheelchair and 
could not walk when, in fact, he was literate, ambulatory, 
and employable).  For this reason, the Board finds the self-
serving statements made by him to the VA for purposes of 
obtaining benefits to be less credible than the objective 
evidence of record in this case.  

In sum, equipoise is not shown with respect to the veteran's 
claim for secondary service connection for a kidney disorder, 
and the benefit of the doubt rule does not apply.  As the 
weight of evidence is against the claim, the Board is unable 
to grant the benefits sought.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit all evidence in his possession relating 
to his claim. 

There is no allegation from the veteran or his representative 
that he has any evidence in his possession that is needed for 
full and fair adjudication of this claim.  In June 2006 and 
September 2006 responses, he indicated that he has no other 
information or evidence in his possession to submit to VA.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  
Because the service connection claim is being denied, and no 
effective date will be assigned, the Board finds that there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran and his representative 
submitted statements and a written brief in support of his 
claim.  Additionally, a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a kidney disorder, claimed as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


